Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of AMO-01 as the elected farnesyl dibenzodiazepinone compound in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
	Claims 1-9 and 37-43 are pending and examined in accordance to the elected species. 

Priority
This application is a 371 of PCT/IB2018/058345 10/25/2018, which claims priority to PRO 62/577,821 10/27/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 which depends from claim 1 recites “the subject predisposed to develop PMS is a subject having a chromosomal deletion at 22q13.3” wherein subject predisposed to develop PMS is not recited in the independent claim 1. Similarly, claim 39 which depends from claim 2 recites “the subject predisposed to develop PMS is a subject having a chromosomal deletion at 22q13.3” wherein subject predisposed to develop PMS is not recited in the independent claim 2. As such, both claims 5 and 39 contains embodiment that fails to further limit the subject matter of the claims upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 37-40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranger et al. (US2006/0276436 A1).
Ranger et al. teaches a pharmaceutical composition comprising an active ingredient, together with a pharmaceutically acceptable vehicle comprising a pharmaceutically acceptable surfactant, wherein said active ingredient is a compound of Formula I (Farnesyl dibenzodiazepinone compound) or a pharmaceutically acceptable salt thereof or prodrug thereof, see claim 1; wherein the compound of formula I is 

    PNG
    media_image1.png
    231
    501
    media_image1.png
    Greyscale
, see claim 2. Compound 1 is the same as the elected AMO-1. Moreover, Ranger et al. teaches continuous intravenous (CIV) 
	Accordingly, while Ranger et al. does not specifically teach the subject is predisposed to develop PMS (Phelan McDermid Syndrome) with a chromosomal deletion at 22q13.3, the healthy subject of Ranger et al. would be considered a subject that is predisposed to develop PMS with a chromosomal deletion at 22q13.3 because the instant specification in para [0022] teaches subject predisposed to develop PMS are not yet diagnosed as having PMS, which can be interpreted to be a healthy subject. 
	With respect to inhibiting the development of PMS in a subject predisposed to develop PMS; said limitation in the preamble simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Therefore, inhibiting the development of PMS would naturally flow from the prior art teaching of the same method step to the same patient population. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ranger et al. (US2006/0276436 A1) as applied to claims 2, 37-40, and 43 as set forth in the above 102 rejection. 
The teachings of Ranger et al. have been discussed in the above 102 rejection. 
Ranger et al. does not specifically teach the therapeutically effective amount of the at least one farnesyl dibenzodiazepinone compound is between 80 and 160 mg/m2, delivered to the subject over 4-8 hours. However, Ranger et al. teaches when administered by continuous intravenous infusion (CIV), the therapeutically effective amount ranges from about 10 mg/m2/day to about 1000 mg/m2/day, from about 20 mg/m2/day to about 750 mg/m2/day, from about 30 mg/m2/day to about 500 mg/m2/day, or about 120 mg/m2/day to about 480 2/day, see para [0150]. Ranger et al. further teaches the effective dose can be administered either as a single administration event (e.g., oral, topical or intranasal administration or bolus parenteral injection) or as a slow injection or continuous infusion, e.g. over 30 minutes to about 24 hours, see para [0153].
The prior art does not disclose the exact claimed values, but does overlap: in such instances even, a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Therefore, the therapeutic dose of claims 41 and 42 are obvious over the range taught in para [0150] and [0153] of Ranger et al. with the expectation of producing acceptable pharmacokinetics and toxicity as taught by Ranger et al. since Ranger et al. teaches administration of compound 1 (claimed compound) in a formulation comprising a pharmaceutically acceptable excipient or diluent in a healthy subject produced acceptable pharmacokinetics, see Example 11 and Table 4.


Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over AMO Pharma Limited, June 07, 2016 cited in the IDS in view of Phelan et al, Mol Syndromol 2011;2:186-201 and Gareth et al., PNAS, October 18, 2005, vol. 102, No. 42 pp. 15006-15011. 
Claim 3 is interpreted as a subject having PMS. The chromosomal deletion at 22q13.3 is construed to be attributed to the subject predisposed to develop PMS. 
AMO Pharma Limited suggests the use of AMO-1 as a Ras-ERK intracellular pathway activation inhibitor for the treatment of Fragile X syndrome (a common cause of autism), see first para. Moreover, AMO Pharma Limited teaches Fragile X syndrome is the most common 
AMO Pharma Limited does not teach Phelan McDermid syndrome (PMS).
Phelan et al. teaches the 22q13.3 deletion syndrome, also known as Phelan-McDermid syndrome, is a contiguous gene disorder resulting from deletion of the distal long arm of chromosome 22. In addition to normal growth and a constellation of minor dysmorphic features, this syndrome is characterized by neurological deficits which include global developmental delay, moderate to severe intellectual impairment, absent or severely delayed speech, and neonatal hypotonia. In addition, more than 50% of patients show autism or autistic-like behavior, and therefore it can be classified as a syndromic form of autism spectrum disorders (ASD). The differential diagnosis includes Angelman syndrome, velocardiofacial syndrome, fragile X syndrome, and FG syndrome. Almost all of these deletions include the gene SHANK3 which encodes a scaffold protein in the postsynaptic densities of excitatory synapses, connecting membrane-bound receptors to the actin cytoskeleton, see Abstract. Moreover, Phelan et al. teaches males with fragile X syndrome may have autistic-like behavior and speech delay in addition to developmental delay, similar to individuals with deletion of 22q13.3. Physical features of older males with fragile X syndrome, including tall stature, long face, and large ears, are similar to features seen in some males with 22q13.3 deletion syndrome 
Gareth et al. teaches extracellular signal-regulated kinase (ERK) signaling is important for neuronal synaptic plasticity. The the protein kinase ribosomal S6 kinase (RSK)2 is reported to be a downstream target of ERK, uses a C-terminal motif to bind several PDZ domain proteins 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by AMP Pharma Limited to treat autistic-like behavior and speech delay in Phelan McDermid syndrome and/or treat Phelan McDermid syndrome to give Applicant’s claimed method. One would have been motivated by the fact that Phelan et al. teaches fragile X syndrome is one of the diagnostic features of Phelan McDermid syndrome and the fact that fragile X syndrome share similar symptoms as Phelan McDermid syndrome, but also because activation of ERK by NMDA-R in primary neurons leads to phosphorylation of transfected SHANK3 as taught by Gareth et al. One would reasonably expect AMO-1 having Ras-ERK activation inhibitory action for the treatment of autistic-like behavior and speech delay in fragile X syndrome and Phelan McDermid syndrome to also treat Phelan McDermid syndrome via inhibition of the ERK activation in SHANK3 which is involved in the structure and function of synapses and support the hypothesis that the majority of 22q13.3 deletion syndrome neurological defects due to haploinsufficiency of SHANK3, 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over AMO Pharma Limited, June 07, 2016 in view of Phelan et al, Mol Syndromol 2011;2:186-201 and Gareth et al., PNAS, October 18, 2005, vol. 102, No. 42 pp. 15006-15011 as applied to claims 1, 3-6, and 9 in further view of Ranger et al. (US2006/0276436 A1).
AMO Pharma Limited, Phelan et al., and Gareth et al. have been discussed supra.
2, delivered to the subject over 4-8 hours.
Ranger et al. teaches a pharmaceutical composition comprising an active ingredient, together with a pharmaceutically acceptable vehicle comprising a pharmaceutically acceptable surfactant, wherein said active ingredient is a compound of Formula I (Farnesyl dibenzodiazepinone compound) or a pharmaceutically acceptable salt thereof or prodrug thereof, see claim 1; wherein the compound of formula I is 

    PNG
    media_image1.png
    231
    501
    media_image1.png
    Greyscale
, see claim 2. Compound 1 is the same as the elected AMO-1. Moreover, Ranger et al. teaches continuous intravenous (CIV) administration of formulation D11 consisting of polysorbate 80, PEG-400, ethanol, saline, dextrose, and 25-75 mg/kg /day per body weight of compound 1 in healthy subject, see Example 11 and Table 4. Ranger et al. teaches when administered by continuous intravenous infusion (CIV), the therapeutically effective amount ranges from about 10 mg/m2/day to about 1000 mg/m2/day, from about 20 mg/m2/day to about 750 mg/m2/day, from about 30 mg/m2/day to about 500 mg/m2/day, or about 120 mg/m2/day to about 480 mg/m2/day, see para [0150]. Ranger et al. further teaches the effective dose can be administered either as a single administration event (e.g., oral, topical or intranasal administration or bolus parenteral 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administered the formulation D11 (polysorbate 80, PEG-400, ethanol, saline, dextrose, and 25-75 mg/kg /day per body weight or 80-160 mg/m2 of compound 1) by continuous intravenous infusion (CIV) for treating autistic-like behavior and speech delay in Phelan McDermid syndrome and/or treat Phelan McDermid syndrome to give Applicant’s claimed method. One would reasonably expect AMO-1 aka compound 1 in the amount claimed in claims 2 and 7-8 to be effective for successfully treat autistic-like behavior and speech delay in Phelan McDermid syndrome and/or treat Phelan McDermid syndrome based on the teaching of Ranger et al. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628